Citation Nr: 1114886	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder manifested by pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for degenerative disc disease, cervical spine.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for degenerative disc disease, lumbar spine.

6.  Entitlement to service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from February 1984 to August 1991, including service in Southwest Asia.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board Remanded the claims in October 2007.
 
A Travel Board hearing was conducted in July 2007 by the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Treatment records dated in August 2007 reflect that the Veteran intended to apply for disability benefits from the Social Security Administration (SSA), and subsequent records reflect that the disability claim was denied.  However, more recent records reflect that the Veteran is on an unspecified "disability."  At the time of the Board's October 2007 Remand, no treatment records dated after the July 2007 Travel Board hearing were associated with the claims file.  Records now associated with the claims file reflect that, at a minimum, records must be obtained from SSA.  It also appears that the Veteran submitted claims for other benefits in addition to the claim submitted to SSA.  The Veteran should identify the additional benefits claims, and records related to those claims must be sought.

The examiner who conducted May 2009 VA examinations indicated he was unable to determine whether the Veteran had the claimed disorders because of the Veteran's exaggerations of symptoms.  However, the record reflects that certain disorders of the spine were identified on objective radiologic examination, including cervical spine abnormalities.   The prior Remand directed the examiner to identify each disorder manifested on diagnostic examination, including radiologic examination, to address the etiology of the disorder, regardless of current manifestations.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The actions directed in the prior Remand, set forth again below, must be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA.  Request a copy of each all decision on each claim for SSA benefits submitted by the Veteran.  Request all medical records associated with each claim for a benefit from SSA

2.  Request again that the Veteran provide information about workers' compensation claim(s).  He should identify the state in which the claim was filed, the state agency which processed the claim, the claim number, if available, or any other 
information he may have, such as a copy of a decision on the claim.  The Veteran should be asked to authorize release of the records, and the state agency should be asked to provide the records.

3.  Ask the Veteran to identify any other benefits he has sought during the pendency of this appeal, especially since August 2007, including employment pension or retirement benefits, and the like.  Request the identified records.  

4.  Obtain the Veteran's current VA clinical records from June 2008 to the present; do not associate duplicate records with the claims files.

5.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment since June 2008.  Ask the Veteran to include facilities at which diagnostic examinations, including radiologic examinations, were conducted.

6.  Afford the Veteran an opportunity to submit or identify any alternative evidence which might assist him to substantiate a claim, to include records from an employer, educational institution, pharmacy, insurance company, or the like.  

7.  AFTER the records related to the Veteran's claim or claims for disability benefits, including claims for SSA benefits, workers' compensation benefits, unemployment benefits, or other benefit identified by the Veteran have been obtained, the Veteran should again be afforded VA examination.


Afford the Veteran VA orthopedic examination of the spine, shoulders, hips, knees, and hands.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with the examination(s).  The examiner(s) must indicate that pertinent documents in the claims folders were reviewed.  

(a)  The examiner who conducts examination of the Veteran's cervical and lumbar spine should discuss review of service medical records, including records dated in July 1984, February 1986, March 1986, October 1988 (including October 1988 report of radiologic examination), July 1989, a dental history dated in November 1986 and June 1988, a June 1991 separation examination, including a one-page report of medical history addendum, apparently written by a physician, reports of private examinations of the cervical spine in June 1999, and the reports of VA examination and treatment.  The examiner should then answer the following questions:
   
   (i).  What diagnoses should be assigned for the Veteran's cervical spine disorders?
   Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a current cervical disorder, to include degenerative disc disease, during service or as the result of any incident of service?  Explain your opinion.  If the Veteran did not incur a current cervical spine disorder during or as a result of service, please state the probability that the disorder was present prior to service.  If it is at least as likely as not that a cervical spine disorder was present prior to the Veteran's active service, is it at least as likely as not that 
the disorder was aggravated, that is, increased in severity beyond the expected natural progression, in service?
   
   (ii).  What diagnoses should be assigned for the Veteran's lumbar spine disorders?  
   Is it at least as likely as not (a 50 percent, or greater, probability) that the Veteran incurred a current lumbar disorder, to include degenerative disc disease, during service or as the result of any incident of service?  
   If it is your opinion that the Veteran has a current lumbar disorder which was present prior to his service, is it at least as likely as not (a 50 percent probability) that the pre-existing lumbar disorder was aggravated, that is, permanently worsened, during the Veteran's service or as the result of any incident of service?
   If it is your opinion that the Veteran has a current lumbar disorder which was incurred during or as a result of his service or aggravated during or as a result of his service, is it at least as likely as not (a 50 percent probability) that a lumbar disorder (i) caused, or (ii) aggravates, that is, permanently worsens the pathology or symptomatology of, a current cervical spine disorder?

(b).  The examiner who conducts examination of the Veteran's knees should review service medical records dated in March 1984, January 1986, February 1986 through July 1986, a dental history dated in November 1986 and June 1988, the Veteran's 1991 separation examination, including a one-page report of medical history addendum, apparently written by a physician, and post-service records, to include VA examination reports and treatment records.  The examiner should then answer the following questions:
   
(i).  Are the Veteran's knee symptoms, including pain, attributable to a known clinical diagnosis?  If so, what diagnoses should be assigned for the Veteran's knee symptoms?  What is the likelihood (probability) that the Veteran's knee symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness?  

As to the diagnosed knee disorders, is it at least as likely as not (a 50 percent probability) that the Veteran incurred a current knee disorder during service or as the result of any incident of service?  

(c)  The examiner who conducts examination of the Veteran's shoulders, hands, and hips should answer the following questions.
   Are the Veteran's symptoms related to the shoulders, hands, or hips attributable to a known clinical diagnosis?  What diagnoses should be assigned for the Veteran's disorders of the shoulders, hands, and hips?  What is the likelihood (probability) that the Veteran's symptomatology at the shoulders, hands, or hips represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness?  
   As to the diagnosed disorders of the shoulders, hands, and hips, is it at least as likely as not (a 50 percent probability) that the Veteran incurred any current disorder during service or as the result of any incident of service?  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the symptoms attributed to the claimed disorder, diagnosed or undiagnosed.  

The examiner(s) must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

7.  The RO should again advise the Veteran that failure to report to any scheduled examination(s), without good cause, may result in an adverse decision.  38 C.F.R. § 3.655 (2010).  The Veteran should be advised that he should promptly inform the RO if rescheduling of an examination is needed.  The Veteran should also be advised that he should promptly inform the RO of address changes or changes in his telephone number.  

8.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


